Motion Denied and Order filed April 23, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00513-CR
                                 ____________

                      PEDRO REYES TREJO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 506th Judicial District Court
                            Waller County, Texas
                    Trial Court Cause No. 04-06-11756


                                     ORDER

      Appellant is represented by appointed counsel, Calvin Garvie. Appellant’s
brief was originally due January 30, 2015. We granted an extension of time to file
appellant’s brief until March 30, 2015, noting that no further extensions would be
granted absent exceptional circumstances. No brief was filed. Counsel and the trial
court were notified on April 8, 2015, that no brief had been received. On April 17,
2015, counsel filed a further request for extension of time to file appellant’s brief
until May 10, 2015. Counsel did not allege any exceptional circumstances in the
request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Calvin Garvie to file a brief with the clerk of this
Court within 30 days of the date of this order. If counsel does not timely file
appellant’s brief as ordered, the Court will issue an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for the failure
to file the brief and the consideration of sanctions, appointment of new counsel, or
other appropriate relief.



                                   PER CURIAM



Panel consists of Christopher, Brown and Wise